     Case 2:19-cv-10635-ILRL-JVM Document 112 Filed 11/10/20 Page 1 of 2




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF LOUISIANA

BYRON TAYLOR, ET AL.,                              CIVIL ACTION NO.
         Plaintiff,                                2:19-CV-10635-ILRL-JVM

V.                                                 JUDGE IVAN L.R. LEMELLE

HD AND ASSOCIATES, LLC,                            MAG. JANIS VAN MEERVELD
          Defendant.




         EX PARTE MOTION FOR LEAVE TO FILE REPLY MEMORANDUM


       NOW INTO COURT, through undersigned counsel come Defendants, HD and Associates,

LLC and John Davillier, who submit this Ex Parte Motion for Leave to file the accompanying

Reply Memorandum in Support of Motion for Summary Judgment Regarding FLSA Commission

Exemption. Defendants do not seek to repeat arguments but to address new issues raised in

Plaintiffs’ oppositions which were not addressed in Defendants’ original memorandum in support.

       Respectfully submitted this 10th day of Nov 2020.


                                                   DAVILLIER LAW GROUP, LLC

                                                   /s/ Charles Zimmer
                                                   Charline K. Gipson, LSBA No. 32780
                                                   Charles F. Zimmer II, LSBA No. 26759
                                                   Jonathan D. Lewis, LSBA No. 37207
                                                   935 Gravier Street; Suite 1702
                                                   New Orleans, Louisiana 70112
                                                   (504) 582-6998 Office
                                                   (504) 582-6985 Facsimile
                                                   czimmer@davillierlawgroup.com
                                                   Counsel for HD and Associates, LLC and
                                                   John Davillier




                                                                                    1|Page
     Case 2:19-cv-10635-ILRL-JVM Document 112 Filed 11/10/20 Page 2 of 2




                                     Certificate of Service

       I certify that I have served a copy of the above and foregoing pleading to counsel of

record participating by email on this 10th day of November 2020.

                                                    /s/Charles Zimmer
                                                    Charles F. Zimmer II




                                                                                       2|Page
